Name: Council Regulation (EEC) No 3042/82 of 15 November 1982 amending Regulation (EEC) No 2915/79 with regard to the application of a reduced levy in respect of certain cheeses2
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 82 Official Journal of the European Communities No L 322/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3042/82 of 15 November 1982 amending Regulation (EEC) No 2915/79 with regard to the application of a reduced levy in respect of certain cheeses THE COUNCIL OF THE EUROPEAN COMMUNITIES, re-examined ; whereas, following this examination, it is necessary to re-introduce, with effect from 1 January 1983, the tariff quota of 2 750 tonnes of Cheddar originating in Canada ; whereas it is therefore neces ­ sary to amend Annex II to Regulation (EEC) No 2915/79 ;Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 14 (6) thereof, whereas a temporary arrangement between Norway and the European Economic Community on joint discipline in their trade in cheese has been concluded and should enter into force on 1 January 1983 ; whereas the arrangement provides for a restriction on the quantities of Jarlsberg cheese for import into the Community and on the levy applicable for a three-year period ; whereas, accordingly, Article 1 1 (2) of Regula ­ tion (EEC) No 2915/79 and Annex II thereto should be supplemented ;Having regard to the proposal from the Commission , Whereas the descriptions of the goods in Annex II to Regulation (EEC) No 2915/79 cover only part of the products which fall within the Common Customs Tariff subheadings referred to therein ; whereas the Annex in question should be amended by adding 'ex' in front of each subheading, Whereas Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 1463/82 (4), lays down certain conditions for the entry into the Community of certain cheeses falling within heading No 04.04 of the Common Customs Tariff ; whereas the most recent amendment was required following bilateral agreements concluded under GATT ; whereas, in the case of the agreement with Finland, the scope of the undertakings given concerning the Finlandia cheese quota should be more precisely specified ; HAS ADOPTED THIS REGULATION : Whereas the arrangement between Canada and the Community concerning certain cheeses (*) has been Article 1 (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 OJ No L 140 , 20 . 5 . 1982, p . 1 . (3) OJ No L 329 , 24 . 12 . 1979, p . 1 . 0 OJ No L 159, 10 . 6 . 1982, p . 1 . (0 OJ No L 71 , 17 . 3 . 1980 , p . 141 . Regulation (EEC) No 2915/79 is hereby amended as follows : No L 322/2 Official Journal of the European Communities 18 . 11 . 82 4. the following point shall be added to Annex II : CCT heading No Description (r) ex 04.04 E I b) 2 1 . Article 1 1 (2) shall be replaced by the following : '2 . The levy on 100 kilograms of the products listed under (n) and (r) in Annex II shall be 55 ECU if it is established that the products corre ­ spond to the description therein .' ; 2 . in point (d) of Annex II , the term 'within an annual tariff quota of 3 250 tonnes for 1981 and 1982' shall be replaced by the following 'within an annual tariff quota of 2 750 tonnes' ; 3 . in Annex II , point (q) shall be replaced by the following : Whole Jarlsberg cheeses with rind, of a minimum fat content of 45 % by weight, in the dry matter, and of a dry matter content by weight of not less than 58 % , matured for at least three months, originating in Norway, within an annual tariff quota of :  1 500 tonnes for 1983  1 600 tonnes for 1984  1 700 tonnes for 1985' '(q) ex 04.04 E I b) 2 5 . in Annex II , 'ex shall be inserted before every Common Customs Tariff subheading listed from (a) to (p). Finlandia of a minimum fat content of 45 % by weight, in the dry matter, matured for at least 100 days, in rectangular blocks of a net weight of not less than 30 kilo ­ grams, originating in Finland, within an annual tariff quota of 2 900 tonnes . Any quantities of the product which are not imported may be replaced by corresponding quantities of cheeses specified in (b) of the first indent of (c).' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1983 . This Regulation shall be binding in its entirety and directly - applicable in all Member States . Done at Brussels , 15 November 1982. For the Council The President N. A. KOFOED